Citation Nr: 1622034	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include depressive disorder, schizophrenia, depression, and anxiety (claimed as schizophrenia and psychosis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1. The claim for service connection for depressive disorder was denied by a January 2009 rating decision on the basis that a depressive disorder did not start in service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the January 2009 rating decision.

2. Evidence received since the January 2009 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact of onset of an acquired psychiatric disorder during service or nexus to service that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The January 2009 rating decision, which denied service connection for depressive disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. New and material evidence has not been received to reopen service connection for an acquired psychiatric disorder, to include depressive disorder, schizophrenia, depression, and anxiety.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection for depressive disorder.  In a March 2010 notice letter, VA informed the Veteran that the claim for service connection for depressive disorder was previously denied because the depressive disorder did not start in service.  As such, the Board finds that the March 2010 notice letter satisfies VA's duty to notify the Veteran of the evidence needed to substantiate the claim to reopen service connection for an acquired psychiatric disorder because it identifies the correct basis for the prior final denial, notifies the Veteran of evidence and information that is necessary to reopen the claim, and explains the evidence and information that is necessary to establish entitlement to the underlying benefit sought (service connection).  See Kent, 20 Vet. App. at 11-12.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, relevant VA examination report, the March 2016 Board hearing transcript, and the Veteran's written statements.  

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for an acquired psychiatric disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Reopening of Service Connection for an Acquired Psychiatric Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The Veteran seeks to reopen service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety, schizophrenia, and psychosis.  The RO denied the claim for service connection for depressive disorder in a January 2009 rating decision on the basis that the depressive disorder did not start in service.  The Veteran was notified of this decision and of procedural and appellate rights by letter in January 2009.  The Veteran did not perfect an appeal of the January 2009 rating decision or provide additional evidence within one year of the January 2009 rating decision; thus, the January 2009 rating decision became final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

In this regard, the Board has considered whether a VA Form 21-4138 submitted by the Veteran in June 2009 constitutes additional evidence within one year from the January 2009 rating decision, which would preclude finality of the January 2009 rating decision.  In the June 2009 VA Form 21-4138, the Veteran expressed that he wished to amend the claim for service-connected disability to include schizophrenia, psychosis, and depression.  The Veteran also indicated that he was receiving psychiatric treatment at the Houston VA Medical Center (VAMC).  The Board finds that the June 2009 VA Form 21-4138 does not constitute additional evidence within one year from the January 2009 rating decision because it did not contain any additional evidence that was not considered in the January 2009 rating decision.  Moreover, as explained in detail below, the Houston VAMC treatment records referenced by the Veteran do not include any new evidence that tends to show that an acquired psychiatric disorder started in service or is related to service.  

Finally, the Board finds that June 2009 VA Form 21-4138 does not constitute a notice of disagreement (NOD) because it did not express disagreement with the January 2009 rating decision.  See 38 C.F.R. § 20.201 (2015) (stating that a notice of disagreement must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD because the writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  

Moreover, in July 2009, VA sent a letter to the Veteran in response to the June 2009 letter that informed the Veteran that service connection for depressive disorder was denied in a January 2009 rating decision and that additional evidence is needed to show that the claimed psychiatric disorder began in service.  The July 2009 VA letter also informed the Veteran that the appeal period for the January 2009 rating decision would expire in January 2010 and that the January 2009 rating decision would become final if the Veteran did not provide additional pertinent evidence before January 2010; however, the Veteran did not provide any additional evidence before January 2010.  Based on the foregoing, the Board finds that the Veteran's submission of the June 2009 VA Form 21-4138 did not preclude finality of the January 2009 rating decision.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

After reviewing the evidence received since the January 2009 final rating decision, the Board finds that the evidence is not new and material so as to warrant reopening of the claim.  Cox v. Brown, 5 Vet. App. 95 (1993).  The evidence received since the January 2009 rating decision includes VA treatment records and the March 2016 Board hearing transcript.  The new evidence is not material because it does not tend to show that an acquired psychiatric disorder began in service or is related to active service. 

The evidence at the time of the January 2009 rating decision included service treatment records that showed that the Veteran was treated for a psychiatric episode, and an assessment of schizophrenia, latent type; however, this assessment was changed and the episode was attributed to drug abuse during service.  See May 4, 1970 and May 9, 1970 service treatment records.  A September 1998 VA Form 
21-526 shows that the Veteran asserted that a psychiatric disorder, to include memory loss, schizophrenia, depression, and anxiety started during service in 1970.  A September 1998 VA Form 21-4138 shows that the Veteran asserted that he had symptoms of an acquired psychiatric disorder, to include depression and anxiety, since service.  See also October 2008 VA treatment record.  A July 2007 VA treatment record shows that the Veteran had a history of diagnosis of psychosis, schizophrenia, and anxiety, and an August 2007 VA treatment record shows a diagnosis of depression.  A September 2008 VA examination report shows an assessment by the VA examiner that the Veteran's symptoms are inconsistent with schizophrenia and psychosis, but are consistent with depressive disorder and personality disorder.  The September 2008 VA examination report did not show that the depressive disorder is related to the psychiatric episode in service because the episode was found to be likely due to drug abuse at that time.  See May 9, 1970 service treatment record.     

The Board finds that the evidence received since the January 2009 rating decision is not new and material because it is duplicative or cumulative of evidence previously considered, or does not relate to a previously unestablished fact of onset of an acquired psychiatric disorder during service or nexus to service that is necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  The evidence received since the January 2009 rating decision includes VA treatment records showing diagnoses of depression, major depression with psychotic features, psychosis, and schizophrenia.  See, e.g., August 2013, September 2013, October 2013, July 2014, and September 2014 VA treatment records.  This evidence is not new because the Veteran had the same or similar diagnoses at the time of the January 2009 rating decision.  See, e.g., July 2007 and August 2007 VA treatment records; September 2008 VA examination report.  

The evidence received since the January 2009 rating decision also includes the March 2016 Board hearing transcript that shows that the Veteran reported that a psychiatric disorder started in service and that he had symptoms of schizophrenia and psychosis since service.  The Veteran also reported that he used illicit drugs during service.  This evidence is not new because it existed at the time of the January 2009 rating decision.  See September 1998 VA Form 21-4138; October 2008 VA treatment record.  This evidence is duplicative or cumulative of evidence previously considered by the January 2009 final rating decision.  

Moreover, all the above-referenced evidence is not material because it does not tend to show that an acquired psychiatric disorder started in service or is related to service, so there is no reasonable possibility that the additional evidence could substantiate the claim.  For these reasons, the Board finds that the evidence received since the January 2009 final rating decision does not relate to the previously unestablished facts of onset of an acquired psychiatric disorder during service or nexus to service, so does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

For these reasons, the Board finds that the evidence received since the January 2009 rating decision is not new and material evidence to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disorder, to include depressive disorder, schizophrenia, depression, and anxiety, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


